Consultancy Agreement

 

(1) Cambridge Display Technology Limited

 

(2) Suk-Bae Cha

Dated 1 July 2007



--------------------------------------------------------------------------------

Contents

 

1. Definitions and interpretation

   1

2. Appointment

   2

3. Term of appointment

   2

4. Consultancy services

   3

5. Commitment

   4

6. Fee

   4

7. Termination of appointment

   5

8. Restrictions

   5

9. Acknowledgment by the Consultant

   6

10. Company Property

   7

11. Intellectual Property

   7

12. Conflict of interest

   8

13. Nature of consultancy

   8

14. General

   9

15. Notices

   10

16. Governing law and jurisdiction

   10



--------------------------------------------------------------------------------

This Agreement is made the 1st day of July 2007

Between:

 

(1) Cambridge Display Technology Limited whose registered office is at Building
2020, Cambourne Business Park, Cambridgeshire, CB3 6DW (“the Company”); and

 

(2) The consultancy business of Suk-bae Cha of Azabu Terrace AP7 #501, 5-16-35
Roppongi, Minatu-Ku, Tokyo, Japan 106-0032 (“the Consultant”).

It is agreed as follows:

 

1. Definitions and interpretation

 

1.1 In this Agreement, unless the context otherwise requires, the following
words shall have the following meaning:

 

“this Agreement”   this Agreement (including any schedule or annexure to it and
any document in agreed form); “Businesses”   all and any trades or other
commercial activities of the Group:  

(a)    with which the Consultant shall have been concerned or involved to any
material extent at any time during its engagement by the Company;

 

(b)    which any Group Company shall at the Termination Date have determined to
carry on with a view to profit in the immediate or foreseeable future and in
relation to which the Consultant shall at the Termination Date possess any
Confidential Information;

“Confidential Information”   all and any, know-how, data and corporate,
marketing, financial, personnel and technical and other confidential business
information for any type or nature, or in any format (whether or not recorded in
documentary form or on computer disk or tape)  

(a)    which the Consultant shall acquire

 

1 of 11



--------------------------------------------------------------------------------

 

at any time during its engagement by the Company but which does not form part of
the Consultant’s own stock in trade; and

 

(b)    which is not readily ascertainable to persons not connected with any
Group Company either at all or without a significant expenditure of labour,
skill or money;

“the Group”   the group of companies comprising every Group Company; “Group
Companies”   the Company, its subsidiaries, affiliates, any holding company and
any subsidiary of any such holding Company and “Group Company” means any of
them; “Services”   the consultancy services of the Consultant to be provided
under this Agreement; “Termination Date”   30 November 2007 the date on which
the Consultant shall cease to be engaged by the Company in any of the
Businesses, or such earlier date as this agreement is terminated pursuant to
clause 3.2.

 

2. Appointment

 

2.1 The Company agrees to engage the Consultant and the Consultant agrees to
provide the Services to the Company for the purposes of the Businesses on the
terms and subject to the conditions set out below.

 

2.2 The Consultant warrants that it has the full power and authority and is free
to enter into this Agreement and is not bound by or subject to any court order,
arrangement, obligation, restriction or undertaking (contractual or otherwise)
which prohibits or restricts the Consultant from entering into this Agreement
and performing the Services.

 

3. Term of appointment

 

3.1 The Consultant shall be engaged by the Company (subject as provided) in this
Agreement with effect from 1 July 2007 until the Termination Date. The
Termination Date may be extended by written agreement between the parties.

 

3.2

This Agreement may be terminated before 30th November 2007 by either party
without notice.

 

2 of 11



--------------------------------------------------------------------------------

3.3 Where this Agreement is terminated in accordance with clause 3.2 the
Consultant will be paid the relevant fee (subject to clause 6 below) in respect
of any work completed prior to the Termination Date to the reasonable
satisfaction of the Company.

 

4. Consultancy services

 

4.1 The Consultant shall advise and assist the Company in all aspects of its
Strategic and Operational Commercial and Business Development activities,
including, in particular ensuring comprehensive advice on potential revenue
and/or funding opportunities in key Asian markets.

 

4.2 The Consultant warrants that it has the requisite skill, qualification and
experience to perform the Services.

 

4.3 The Consultant may appoint such persons as it considers appropriate to
provide the Services under this Agreement, subject to the prior written consent
of the Company.

 

4.4 Should the Consultant appoint any person or persons to assist in the
provision of Services under this Agreement, the Consultant shall:

 

  (a) remain at all times wholly responsible for those persons including, but
not limited to, any act or omission and the cost of hiring and training such
persons;

 

  (b) ensure that any appointed person acts in accordance with this Agreement;

 

  (c) ensure that any appointed person has the requisite skill, qualification
and experience to perform the Services under this Agreement.

 

4.5 Although the Consultant shall not be subject to direction from the Company
as to the manner in which it shall perform its functions under this Agreement,
the Consultant shall perform such functions as shall be requested of the
Consultant by the Company.

 

4.6 The Consultant may be required, in pursuance of its obligations under this
Agreement, to provide its Services not only to the Company but also to other
Group Companies.

 

4.7 In providing the Services under this Agreement the Consultant shall:

 

  (a) at all times exercise the highest professional standards;

 

  (b) comply with all applicable statutory or other reasonable rules and
obligations including, but not limited to, those relating to health and safety
and information security;

 

3 of 11



--------------------------------------------------------------------------------

  (c) notify the Company immediately in writing if it should become insolvent,
dissolved or subject to a winding up petition;

 

  (d) not engage in any conduct detrimental to the interests of the Company
which includes any conduct tending to bring the Company into disrepute or which
results in the loss of custom or business for the Company; and

 

  (e) keep the Company fully informed at all times of progress on projects on
which the Consultant is engaged from time to time.

 

5. Commitment

 

5.1 The Consultant shall provide such Services as the Company may require but
the Consultant shall provide no more than 1 day of Services per month or such
other hours as the Company shall from time to time request. All such Services
must be agreed in advance with the Company.

 

5.2 If the Consultant shall be prevented by illness or injury from performing
the Services the Consultant shall report this fact as soon as possible and, if
practicable, by 10.00 am BST or GMT, as the case may be, on the first day of
incapacity to the Company and, in the case of an absence of uncertain duration,
shall keep the Company informed of the reason for its continued absence and of
its expected duration. If the absence through illness or injury continues for
more than 7 consecutive calendar days the Consultant shall provide the Company
with a doctor’s certificate for each week of its continued absence.

 

6. Fee

 

6.1 The Company shall pay to the Consultant in consideration of the provision of
the Services a fee of $750 per day (or such other amount as may be agreed in
writing for other specific project work) together with expenses (other than
those incurred in respect of all payments made by the Consultant for its
overhead expenses) approved in advance by the Company and reasonably and
properly incurred by the Consultant in the provision of the Services subject to
the production to the Company of such vouchers or other evidence of actual
payment of the expenses as the Company may reasonably require, and to be payable
in arrears in accordance with sub-clause 6.2.

 

6.2 The Consultant shall render monthly invoices to the Company in respect of
the fees and expenses payable in accordance with sub-clause 6.1 by the 10th day
of each month. All invoices should provide details of the hours and dates to
which it relates. The amounts so invoiced shall be payable by the Company within
30 days of the date of invoice and the Company shall not account to the
Consultant for any fees or expenses save on receipt of such invoices. All fees
shall be payable to the Consultant without deductions of any kind.

 

4 of 11



--------------------------------------------------------------------------------

6.3 Without prejudice to the generality of the provisions of this clause the
Company shall make no payment to the Consultant unless the invoice submitted by
the Consultant provides full details of the Services provided or work undertaken
by the Consultant and is satisfied that the Services provided or work undertaken
have been properly performed.

 

6.4 Subject to approval by the Board of Directors and subject to the Rules of
the Cambridge Display Technology, Inc 2004 Stock Incentive Plan (the Plan), any
awards granted to the Consultant under the Plan will continue to vest whilst
this Agreement remains in force. To the extent that any such awards are not
fully vested on the Termination Date of this Agreement, such awards will be
forfeit in their entirety on the Termination Date.

 

7. Termination of appointment

Notwithstanding any other provision of this Agreement, should the Consultant:

 

  (a) at any time be unable to provide its services under this Agreement for a
period or periods aggregating at least 3 days in any period of 12 consecutive
calendar months;

 

  (b) fail or neglect efficiently and diligently to comply with the terms of
this Agreement or be guilty of any material or persistent breach or
non-observance of any of the provisions of this Agreement;

 

  (c) be guilty of any other conduct calculated or likely to affect
prejudicially the interests of any Group Companies; or

 

  (d) become insolvent, dissolved or subject to a winding up petition

then the Company may by written notice to the Consultant immediately terminate
this Agreement, provided that any such termination shall be without prejudice to
any other rights or remedies of the Company.

 

8. Restrictions

 

8.1 The Consultant shall not, nor shall it induce any third party to, during or
for a period of 6 months after termination of this Agreement in any capacity:

 

  (a)

without the prior written consent of the Company, seek, canvass, solicit or deal
with, or attempt to do so, the business or custom of any person who was a
customer or client or

 

5 of 11



--------------------------------------------------------------------------------

 

prospective customer or client of the Company at any time during the 12 months
prior to the termination of this Agreement and with whom the Consultant has had
dealings;

 

  (b) without the prior written consent of the Company, seek, canvass, solicit
or deal with, or attempt to do so, the business or custom of any person who, at
any time during the 12 months prior to the termination of this Agreement, was a
competitor or display licensee of the Company or was a party to a collaboration
agreement or joint development agreement with the Company; and,

 

  (c) entice or try to entice away from any Group Companies or any person who at
any time within the 12 months prior to termination was a director, officer,
consultant or employee of any Group Companies engaged in skilled or managerial
work and with whom the Consultant dealt with during the currency of this
Agreement;

 

8.2 The Consultant shall not (and shall ensure that any person or persons which
he may have consulted or engaged to assist in the provision of Services under
this Agreement (“Engaged Person(s)”) does not) during the term of this
Agreement, or at any time after its termination, in any capacity directly or
indirectly, disclose to any person or make use of any Confidential Information
other than for providing the Services, which has not entered into the public
domain (which, for the avoidance of doubt, shall not include any such
Confidential Information which has entered into the public domain as a result of
the negligence or deliberate actions of the Consultant any Engaged Person(s)).

 

9. Acknowledgment by the Consultant

 

9.1 The Consultant acknowledges that:

 

  (a) each Group Company possesses a valuable body of Confidential Information;

 

  (b) the Company will give it access to Confidential Information in order that
it may carry out the duties of its appointment;

 

  (c) the duties of its appointment include, without limitation, a duty of trust
and confidence and a duty to act at all times in the best interests of the
Company; and

 

  (d) the disclosure of any Confidential Information to any customer or actual
or potential competitor of any Group Company would place such company at a
serious competitive disadvantage and would cause immeasurable (financial and
other) damage to the Businesses.

 

6 of 11



--------------------------------------------------------------------------------

10. Company Property

 

10.1 The Consultant will have access to Company property and Confidential
Information to assist in the performance of the Services under this Agreement.
The Consultant must return to the Company immediately on termination of this
Agreement or on the Company’s request, if earlier, any Company property together
with any Confidential Information which is in the Consultant’s possession or
control in any format (whether prepared by the Consultant or any other person
and whether stored electronically on paper on audio or audio visual tape or
otherwise). The Consultant must not retain any copy or extract of such
information in any format.

 

11. Intellectual Property

 

11.1 All intellectual property rights (including without limitation rights in
inventions, patents, registered designs, unregistered designs, copyright,
technical information or know how or similar rights as well as the right to
apply for registered protection for any such rights) arising in the course of or
as a consequence of the Services carried out by the Consultant or any person or
persons appointed by it shall belong to the Company. To the extent these do not
automatically vest in the Company, the Consultant shall hold them on trust for
the Company and will sign such documents as are necessary to vest them in the
Company. The Company owns (i) all concepts, works, inventions, information,
software, and other materials developed by Consultant either alone or with
others, that result from or relate to any work performed under this Agreement
(collectively, “Work Product”) and (ii) all marks, trade secrets, copyrights,
patents, and other intellectual property rights (“Proprietary Rights”) in such
Work Product. Work Product does not include any inventions or developments made
by Contractor prior to the Effective Date.

 

11.2 The Consultant shall immediately communicate to the Company full details of
any Work Product, inventions or discoveries and any designs or other matters
made, devised or discovered by the Consultant during the course of this
Agreement whether alone or with others, and shall not disclose them (or any
proposals the Company communicates to the Consultant) to any third party without
the Company’s prior written consent. The Company shall own all documents,
drawings, models, samples, prototypes and the like prepared by the Consultant or
any person appointed on its behalf and which relate to such rights.

 

11.3 The Consultant hereby assigns (in so far as title does not automatically
vest in the Company) to the Company by way of future assignment all copyright,
designs and other proprietary rights arising in any Work Product, works or
material produced by the Consultant or any person appointed by it throughout the
term of this Agreement and waive all moral rights arising from any such works or
material.

 

7 of 11



--------------------------------------------------------------------------------

12. Conflict of interest

 

12.1 The Consultant agrees that during the currency of this Agreement, it shall
not without the Company’s prior written consent act in any capacity for any
person which:

 

  (a) is or shall be in competition with any of the Businesses;

 

  (b) impairs or might reasonably be thought by the Company to impair its
ability to act at all times in the best interests of the Company; or

 

  (c) requires or might reasonably be thought by the Company to require it to
disclose any Confidential Information in order properly to discharge its duties
to or to further its interest in such person, firm or company.

 

13. Nature of Consultancy

 

13.1 Nothing in this Agreement shall render the Consultant or any person
appointed by it an employee, agent or partner of the Company and the Consultant
shall not hold itself out as such. The Company shall not be liable for any of
the acts or omissions of the Consultant. The Consultant shall not pledge the
credit of the Company nor sign any document, enter into any agreement or make
any undertaking on behalf of the Company. Consultant shall be and act as an
independent contractor (and not as the employee, agent, or representative of
Company) in the performance of services for Company. Since Consultant will not
be an employee of Company, Consultant will not be entitled to any of the
benefits that Company may make available to its employees, such as vacation pay,
sick leave, insurance programs, including group health insurance or retirement
benefits. In addition, Consultant acknowledges that as an independent
contractor, he/she is not eligible to recover worker’s compensation benefits in
the event of injury.

 

13.2 Consultant will be solely responsible for and will file, on a timely basis,
all tax returns and payments required to be filed with or made to any federal,
state or local tax authority with respect to Consultant’s performance of the
Services and receipt of fees under this Agreement. Consultant will be solely
responsible for and must maintain adequate records of expenses incurred in the
course of performing the Services under this Agreement. No part of Consultant’s
compensation will be subject to withholding by the Company for the payment of
any social security, federal, state or any other employee payroll taxes.

 

13.3 Subject to the restrictions and other obligations of the Consultant
contained in this Agreement, nothing in this Agreement shall prevent the
Consultant from engaging in other consultancy activities or in part-time
employment.

 

8 of 11



--------------------------------------------------------------------------------

14. General

 

14.1 Entire agreement and conflicts

This Agreement sets out the entire agreement and understanding between the
parties in respect of the subject matter of this Agreement.

 

14.2 Assignment

This Agreement shall be binding upon and endure for the benefit of the
successors in title of the parties but shall not be assignable by any party
without the prior written consent of the other provided however, that the
Company may assign this ‘Agreement’ to any purchaser of all or substantially all
of its business.

 

14.3 Variation

No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.

 

14.4 Invalidity

To the extent that any provision of this Agreement is found by any court or
competent authority to be invalid, unlawful or unenforceable in any
jurisdiction, that provision shall be deemed not to be a part of this Agreement,
it shall not affect the enforceability of the remainder of this Agreement nor
shall it affect the validity, lawfulness or enforceability of that provision in
any other jurisdiction.

 

14.5 Accrued Rights

The expiration or termination of this Agreement however arising shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after then and shall be without prejudice to any accrued
rights or remedies of the parties.

 

14.6 Indemnity

 

  (a) The Consultant will indemnify the Company from and against all actions,
claims, costs, proceedings, expenses, loss or damage (including, without
limitation, legal costs)which may arise directly or indirectly from the
unauthorised disclosure or use of the Confidential Information by the Consultant
or from any other breach of the terms of this Agreement.

 

  (b) The Consultant shall at all times and at its expense procure and maintain
appropriate insurance cover, including public liability, professional and other
indemnity and property insurance fully protecting the Company against all or any
loss or damage which may arise in connection with the provision of the Services.

 

9 of 11



--------------------------------------------------------------------------------

  (c) The Consultant shall furnish or cause to be furnished to the Company
satisfactory evidence of all insurance maintained by the Consultant pursuant to
the provisions of sub-clauses (a) and (b), which insurance policy shall be
provided to the satisfaction of the Company and placed with insurance companies
of good repute.

 

14.7 Releases and waivers

 

  (a) The rights, powers and remedies conferred on any party by this Agreement
and remedies available to any party are cumulative and are additional to any
right, power or remedy which it may have under general law or otherwise.

 

  (b) Any party may, in whole or in part, release, compound, compromise, waive
or postpone, in its absolute discretion, any liability owed to it or right
granted to it in this Agreement by any other party or parties without in any way
prejudicing or affecting its rights in respect of that or any other liability or
right not so released, compounded, compromised, waived or postponed.

 

  (c) No single or partial exercise, or failure or delay in exercising any
right, power or remedy by any party shall constitute a waiver by that party of,
or impair or preclude any further exercise of, that or any right, power or
remedy arising under this Agreement or otherwise.

 

15. Notices

 

15.1 Any notice to a party under this Agreement shall be in writing signed by or
on behalf of the party giving it and shall, unless delivered to a party
personally, be left at, or sent by prepaid first class post, prepaid recorded
delivery or facsimile to the address of the party as set out on page 1 of this
Agreement or as otherwise notified in writing from time to time.

 

16. Governing law and jurisdiction

 

16.1 This Agreement shall be governed by and construed in accordance with the
law of Delaware.

This Agreement is effective as of the date appearing at the head of page 1

 

10 of 11



--------------------------------------------------------------------------------

Signed by Michael Black

   ) /s/ Michael Black

for and on behalf of

   )

Cambridge Display Technology Inc

   )

in the presence of:

   )

Signature of witness: /s/ Emma Jones

Name: E Jones

Address: 2 College Farm Court, Barton, Cambs

Occupation: VP, HR

 

Signed by Suk-Bae Cha

   ) /s/ SB Cha

in the presence of:

   )

Signature of witness: /s/ Miki Ihara

Name: Mike Ihara

Address: 5-6-35, Roppongi, Minato-Ku, Tokyo, 106-0032, JPN

Occupation: President TRES INC.

July 30, 2007

 

11 of 11